Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 1 of 11




        EXHIBIT 26
       Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 2 of 11



United States District Court
 Western District of Texas




FISCAL YEAR
STATISTICS
    2019




Honorable Orlando L. Garcia
Chief United States District Judge
         Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 3 of 11




                                         Fiscal Year 2019
                                District Court Statistics


                                   Part I: Reports by Division
Total Case Filings – Pie Chart .....................................................................................   1
Civil Cases Filed – Pie Chart ......................................................................................   2
Criminal Cases Filed – Pie Chart ...............................................................................       3
Criminal Defendants Filed – Pie Chart .....................................................................            4
Total Case Filings – 10 Year Report ..........................................................................         5
Civil Cases Filed – 10 Year Report .............................................................................       6
Criminal Cases Filed – 10 Year Report .....................................................................            7
Criminal Defendants Filed – 10 Year Report ...........................................................                 8




                             Published by: Operations Department                  Date: 10/18/2019
                Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 4 of 11

                                 TOTAL CASE FILINGS
                                       FISCAL YEAR 2019


                               CIVIL               CRIMINAL               TOTAL

    Austin                     1,213                  209                 1,422

    Del Rio                      63                  3,071                3,134

    El Paso                     360                  3,823                4,183

    Midland                     291                   256                   547

    Pecos                        57                   913                   970

    San Antonio                1,505                  590                 2,095

    Waco                        631                   278                   909

    TOTAL                      4,120                 9,140                13,260




10/11/2019 10:56:24 AM                      [1]                         Filings-Single-Year (SSRS)
                Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 5 of 11

                                   CIVIL CASES FILED
                                       FISCAL YEAR 2019




                         Austin                      1,213

                         Del Rio                      63

                         El Paso                      360

                         Midland                      291

                         Pecos                        57

                         San Antonio                 1,505

                         Waco                         631

                         TOTAL                       4,120




10/11/2019 10:58:06 AM                      [2]                         Filings-Single-Year (SSRS)
                Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 6 of 11

                                   CRIMINAL CASES FILED
                                       FISCAL YEAR 2019




                         Austin                       209

                         Del Rio                     3,071

                         El Paso                     3,823

                         Midland                      256

                         Pecos                        913

                         San Antonio                  590

                         Waco                         278

                         TOTAL                       9,140




10/11/2019 10:59:49 AM                      [3]                         Filings-Single-Year (SSRS)
                Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 7 of 11

                            CRIMINAL DEFENDANTS FILED
                                       FISCAL YEAR 2019




                         Austin                       326

                         Del Rio                     3,233

                         El Paso                     4,044

                         Midland                      325

                         Pecos                       1,089

                         San Antonio                  753

                         Waco                         331

                         TOTAL                       10,101




10/11/2019 11:01:28 AM                      [4]                         Filings-Single-Year (SSRS)
                  Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 8 of 11
                                        TOTAL CASE FILINGS
                                TEN YEAR REPORT - FISCAL YEAR 2019


DIVISION                2010    2011    2012    2013    2014    2015    2016    2017       2018         2019

Austin                  1,671   1,721   1,541   1,583   1,423   1,374   1,718   1,493      1,427       1,422

Del Rio                 1,806   2,014   1,940   1,593   1,617   1,588   1,741   1,491      2,420       3,134

El Paso                 3,640   3,390   3,333   2,981   2,780   2,511   2,609   2,736      3,835       4,183

Midland                  464    504     463     430     397     434     684     499         505         548

Pecos                    514    503     608     538     629     520     590     466         802         970

San Antonio             1,790   1,703   2,004   1,865   1,730   1,710   1,786   1,960      1,979       2,095

Waco                     610    570     540     614     669     564     645     563         637         909

Total                   10,495 10,405 10,429    9,604   9,245   8,701   9,773   9,208     11,605 13,261

+/-                              -90     24     -825    -359    -544    1,072   -565       2,397       1,656

% Change                        -1%      0%     -8%     -4%     -6%     12%     -6%         26%         14%




10/11/2019 5:00:27 AM                             [5]                                 Filings-Ten-Year-All (SSRS)
                  Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 9 of 11
                                         CIVIL CASES FILED
                                TEN YEAR REPORT - FISCAL YEAR 2019


DIVISION                2010    2011    2012    2013    2014    2015    2016    2017       2018         2019

Austin                  914     1,080   1,072   1,090   1,093   1,075   1,445   1,118      1,050       1,213

Del Rio                  78      53      67      80      81     132     168      87          73          63

El Paso                 446     483     516     403     457     378     527     378         341         360

Midland                 147     138     118     126     124     192     427     263         255         292

Pecos                   100     122     145      86      90      72      91      60          54          57

San Antonio             986     999     1,169   1,132   1,092   1,109   1,262   1,294      1,326       1,505

Waco                    333     330     298     388     479     372     482     355         371         631

Total                   3,004   3,205   3,385   3,305   3,416   3,330   4,402   3,555      3,470       4,121

+/-                             201     180      -80    111      -86    1,072   -847         -85        651

% Change                         7%      6%     -2%      3%     -3%     32%     -19%        -2%         19%




10/11/2019 5:00:27 AM                             [6]                                 Filings-Ten-Year-All (SSRS)
                 Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 10 of 11
                                        CRIMINAL CASES FILED
                                TEN YEAR REPORT - FISCAL YEAR 2019


DIVISION                2010    2011    2012    2013    2014    2015    2016    2017       2018         2019

Austin                  757     641      469    493     330     299     273     375         377         209

Del Rio                 1,728   1,961   1,873   1,513   1,536   1,456   1,573   1,404      2,347       3,071

El Paso                 3,194   2,907   2,817   2,578   2,323   2,133   2,082   2,358      3,494       3,823

Midland                 317     366      345    304     273     242     257     236         250         256

Pecos                   414     381      463    452     539     448     499     406         748         913

San Antonio             804     704      835    733     638     601     524     666         653         590

Waco                    277     240      242    226     190     192     163     208         266         278

Total                   7,491   7,200   7,044   6,299   5,829   5,371   5,371   5,653      8,135       9,140

+/-                             -291     -156   -745    -470    -458     0      282        2,482       1,005

% Change                        -4%      -2%    -11%    -7%     -8%      0%      5%         44%         12%




10/11/2019 5:00:27 AM                             [7]                                 Filings-Ten-Year-All (SSRS)
                 Case 6:20-cv-00473-ADA Document 54-7 Filed 11/25/20 Page 11 of 11
                                 CRIMINAL DEFENDANTS FILED
                                TEN YEAR REPORT - FISCAL YEAR 2019


DIVISION                2010    2011    2012    2013    2014    2015    2016    2017       2018         2019

Austin                  873     806     592     644     384     405     341     449         485         326

Del Rio                 2,067   2,229   2,096   1,597   1,656   1,615   1,743   1,518      2,455       3,233

El Paso                 3,523   3,206   3,035   2,834   2,526   2,390   2,337   2,543      3,741       4,044

Midland                 480     544     504     413     399     351     400     295         330         325

Pecos                   642     585     722     595     654     612     702     606         920        1,089

San Antonio             1,035   882     1,074   983     808     794     690     945         810         753

Waco                    365     326     288     285     260     224     219     244         351         331

Total                   8,985   8,578   8,311   7,351   6,687   6,391   6,432   6,600      9,092      10,101

+/-                             -407    -267    -960    -664    -296     41     168        2,492       1,009

% Change                        -5%     -3%     -12%    -9%     -4%      1%      3%         38%         11%




10/11/2019 5:00:27 AM                             [8]                                 Filings-Ten-Year-All (SSRS)
